Case 1:18-cv-24410-CMA Document 12 Entered on FLSD Docket 11/13/2018 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-24410-CIV-ALTONAGA/Goodman

  RENE VILCHES,

         Plaintiff,
  v.

  DGD TRANSPORT L.L.C., et al.,

        Defendants.
  ______________________________/

                                              ORDER

         THIS CAUSE came before the Court sua sponte. While no proof of service on the

  Defendants has been filed, on November 12, 2018, counsel for Defendants, DGD Transport

  L.L.C. and Luis Lopez filed a notice of appearance. Accordingly, it is

         ORDERED that Plaintiff shall file proof of service on the Defendants by November 15,

  2018. To better manage the orderly progress of the case, Defendants shall submit a single

  combined response or separate answers within the time allowed the last-served Defendant to

  respond.

         DONE AND ORDERED in Miami, Florida, this 13th of November, 2018.



                                                      _________________________________
                                                      CECILIA M. ALTONAGA
                                                      UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
